               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MICHAEL DALE MARVEL,                         )
                                             )
                     Plaintiff,              )
                                             )
vs.                                          )         No. CIV-19-690-C
                                             )
OKLAHOMA DEPARTMENT                          )
OF CORRECTIONS,                              )
                                             )
                     Defendant.              )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge Gary M. Purcell on August 20, 2019. The Court file

reflects that no party has objected to the Report and Recommendation within the time limits

prescribed. Therefore, the Court adopts the Report and Recommendation in its entirety.

       Accordingly, the Report and Recommendation of the Magistrate Judge (Dkt. No. 5)

is adopted and the Application for Leave to Proceed in Forma Pauperis (Dkt. No. 2) is

denied. If the filing fee is not paid within twenty (20) days from the date of this Order,

the action will be dismissed.

       IT IS SO ORDERED this 18th day of September, 2019.
